      Case 1:17-cv-10243-MKV-DCF Document 54 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                              USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                             DOCUMENT
                                                                          ELECTRONICALLY FILED
 YU HING SU, et al., on behalf of themselves                              DOC #:
 and all others similarly situated,                                       DATE FILED: 12/16/2020

                            Plaintiffs,
                                                                1:17-cv-10243-MKV
                     -against-
                                                                       ORDER
 HAILU ASIAN BISTRO INC., et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On September 16, 2020, Court held a hearing on Plaintiffs’ motion for a default judgment

solely against the corporate defendant Hailu Asian Bistro, Inc. [ECF No. 42]. Following that

hearing, the Court granted Plaintiffs’ motion in favor of two named Plaintiffs on the issue of

liability only. The Court ordered that Plaintiffs provide additional support for their damage

calculations and to show cause why the claims of Plaintiff Yu Hing Su should not be dismissed

for failure to prosecute. Plaintiffs subsequently filed an affidavit of counsel providing additional

information [ECF No. 53]. Accordingly,

       IT IS HEREBY ORDERED that the claims of Plaintiff Yu Hing Su are dismissed without

prejudice for failure to prosecute.

       By separate order today, the Court will refer this case to the designated Magistrate Judge,

Debra C. Freeman, for an inquest hearing regarding the two remaining Plaintiffs’ damages.

SO ORDERED


Dated: December 16, 2020
       New York, New York                             _________________________________
                                                              MARY KAY VYSKOCIL
                                                             United States District Judge




                                                  1
